31 So.3d 936 (2010)
Robert JACKSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-823.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the judgment and sentence entered upon the revocation of probation because of the second-degree murder conviction we have affirmed in Case No. 3D08-826. The order of revocation, however, is amended by deletion of the mistaken reference to a violation of condition 3a and the correction of the substantive law violation to reflect the offense of second degree murder with a deadly weapon.
Affirmed as amended.